 



Exhibit 10.28
AMENDMENT NO. 5
TO
BURLINGTON RESOURCES INC.
1997 EMPLOYEE STOCK INCENTIVE PLAN
     The Burlington Resources Inc. 1997 Employee Stock Incentive Plan is hereby
amended, effective as of December 19, 2005, as follows:
     1. The third sentence of Article 10.7 is amended to read in its entirety as
follows:

    “The Fair Market Value of such Common Stock as delivered shall be valued as
of the day prior to exercise of the Option or the vesting of the Restricted
Stock.”

     2. The fifth sentence of Section 10.7 is amended to read in its entirety as
follows:

    “The Fair Market Value of such Common Stock as is withheld shall be valued
as of the day of exercise of the Option or the vesting of the Restricted Stock.”





--------------------------------------------------------------------------------



 



AMENDMENT NO. 6 TO
BURLINGTON RESOURCES INC.
1997 EMPLOYEE STOCK INCENTIVE PLAN
     The Burlington Resources Inc. 1997 Stock Incentive Plan is hereby amended,
effective January 25, 2006, as follows:
     1. A new Section 2.17 is hereby added to read as follows:
”2.17 Merger Agreement
The Agreement and Plan of Merger, dated December 12, 2005 by and between the
Company, ConocoPhillips, and Cello Acquisition Corp., a wholly owned subsidiary
of ConocoPhillips pursuant to which Burlington will be merged with and into
Cello Acquisition Corp.”
     2. The portion of the first sentence of Section 6.2(h) up to the colon is
hereby amended to read in its entirety as follows:
“Subject to Section 6.2(j) below, upon the termination of a Participant’s
employment with the Company and all Subsidiaries for any reason other than death
or Permanent Disability, the Participant’s Option shall be exercisable only to
the extent that it was then exercisable and, unless the term of the Option
expires sooner, such Option shall expire according to

 



--------------------------------------------------------------------------------



 



the following schedule; provided, however, that the Plan Administrator or the
Committee may at any time determine in a particular case that specific
limitations and restrictions under the Plan shall not apply:”
     3. Section 6.2(j) is hereby amended to read in its entirety as follows:
     “Notwithstanding other Plan provisions pertaining to the times at which
Options may be exercised, all outstanding Options, to the extent not then
currently exercisable, shall become exercisable in full upon the occurrence of a
Change in Control; provided, however, that any options granted after
December 12, 2005 will not vest in full at the Effective Time (as defined in the
Merger Agreement), but will instead retain their normal vesting schedule subject
to vesting in full in the event, following the Effective Time, of a termination
of the employment of the holder by the Company (or ConocoPhillips) without
“Cause” (as such term is defined in the Company’s Employee Change in Control
Severance Plan) or by the holder for “Good Reason” (as such term is defined in
the Company’s Employee Change in Control Severance Plan) prior to full vesting.”
     4. Section 7.6 is hereby amended to read in its entirety as follows:
“The Restriction Period for any Participant shall be deemed to end and all
restrictions on shares of Restricted Stock shall terminate immediately upon a
Change of Control; provided, however, that the Restriction Period for any
Participant and the restrictions on any shares granted after December 12, 2005
will not lapse immediately at the Effective Time (as defined in the Merger
Agreement), but will instead continue in full and such Restriction Period will
end in the event, following the Effective Time, of a termination of the
employment of the holder by the Company (or ConocoPhillips) without “Cause” (as
such term is defined in the Company’s Employee Change in Control Severance Plan)
or by the holder for “Good Reason” (as such term is defined in the Company’s
Employee Change in Control Severance Plan) prior to full vesting.”

 